United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4460
                        ___________________________

                                   James Neuman

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

State of Iowa; Black Hawk County, Iowa; Black Hawk County Courthouse; Black
Hawk County Attorney Office; City of Evansdale, Iowa; M. Kellyann Lekar, Chief
   Judge, Black Hawk County; Joel A. Dalrymple, Judge, Black Hawk County;
 Joseph M. Moothart, Judge, Black Hawk County; Nathan Callahan, Judge, Black
 Hawk County; Thomas Ferguson, District Attorney, Black Hawk County; Emily
   Zerkel, Black Hawk County Attorney; Brian Williams, Black Hawk County
  Attorney; Jeremy Westendorf, Black Hawk County Attorney; Roberts, Stevens,
Prendergast & Guthrie, PPLC; Carter J. Stevens, Attorney, in his professional and
individual capacities; Carolyn Inman, Paralegal, in her professional and individual
   capacities; Cassidy Dietz, Evandsdale Police Officer, in his professional and
                               individual capacities

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                           Submitted: November 2, 2017
                            Filed: November 13, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                                   ____________
PER CURIAM.

       Iowa resident James Neuman appeals the district court’s1 dismissal of his pro
se complaint, in which he alleged numerous irregularities arising out of his February
2014 arrest on suspicion of operating a vehicle while intoxicated, and the subsequent
court proceedings. Upon careful de novo review, we conclude that dismissal was
proper because the district court lacked jurisdiction under the Rooker-Feldman
doctrine,2 see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284
(2005); see also Skit Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487 F.3d 1154, 1156 (8th
Cir. 2007) (standard of review); and, in any event, Neuman failed to state a claim
against the named defendants, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam) (standard of review). We also conclude that the court did not
abuse its discretion in declining to exercise supplemental jurisdiction over numerous
state-law claims. See 28 U.S.C. § 1367; Elmore v. Harbor Brand Freight Tools USA,
Inc., 844 F.3d 764, 767 (8th Cir. 2016) (standard of review), cert. denied, 2017 WL
2869943 (U.S. Oct. 10, 2017) (No. 17-22).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
      2
       See D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413 (1923).

                                         -2-